DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 07 September 2021 is entered.  Claims 1-13 are currently pending in the application.  Claims 1-7 and 9-13 are withdrawn.  The rejections of record from the office action dated 07 June 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be support to recite “the parts of the second resin layer corresponding in shape to the parts of the first resin layer”.  Applicant points to instant Figures 3-4.  However, the figures only provide support for one type of “corresponding in shape” and does not provide support for the broad recitation of “corresponding in shape” recited in the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase ““the parts of the second resin layer corresponding in shape to the parts of the first resin layer” render the claim indefinite because it is 

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nita et al. (US 5,951,539; “Nita”) in view of Kanao (US 4,140,154; “Kanao”), or in the alternative Nita in view of Kanao and Lazarus et al. (US 4,391,276; “Lazarus”).
Regarding claim 8, Nita teaches a catheter (i.e., a tube comprising a wall section and a hollow section) having two or more spirally wound reinforcement ribbons or wires (206) (i.e., reinforcement members) placed between an outer polymeric covering (212, 214, 216, 218) (i.e., a second resin layer) and an inner lubricous polymeric liner (202) (i.e., a first resin layer) (col. 7, lines 40-45, col. 12, lines 40-42, Figs. 2D and 2F), which reads on a tube comprising a wall section, a hollow section, a reinforcing member which is provided in the wall section and serves as at least one turn 

    PNG
    media_image1.png
    543
    1009
    media_image1.png
    Greyscale

Figures 2D and 2F of Nita illustrating the disclosed layers of the catheter. 
The tube comprises various islands (560) between open regions (562), wherein the islands (560) protrude between the ribbons (554) (col. 16, line 54 to col. 17, line 8, Fig. 13 A and B), which reads on the limitations of a number of parts of the first resin layer is greater than or equal to 3, the parts of the first resin layer are arranged between the reinforcing member in the cross section of the tube, the parts of the first resin layer being thicker than other parts at certain locations, and the parts of the second resin layer being thinner than other parts a certain locations recited in claim 8. The islands (560) are formed at regular intervals between the ribbons (554), (Fig. 13A), which reads on the limitation of the parts of the first resin layer are formed a regular intervals so as to form a repeating pattern axially on a surface of the first resin layer recited in claim 8. It is 

    PNG
    media_image2.png
    488
    740
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    711
    948
    media_image3.png
    Greyscale

Figures 13A and 13B of Nita illustrating the disclosed islands.
Nita is silent regarding the reinforcement member is at least partially embedded in the first resin layer.
Kanao discloses a flexible hose comprising a soft hose main body and a first helical rigid reinforcement embedded partially or wholly in the soft hose main body (col. 1, lines 47-54, col. 2, lines 40-59, Figs. 1 and 2).  The first helical rigid reinforcement has a large cross sectional area and high bending strength mainly to assure strength against flattening (col. 1, 55-60). 

    PNG
    media_image4.png
    686
    686
    media_image4.png
    Greyscale

 Figures 1 and 2 of Kanao illustrating the disclosed hose
Nita and Kanao are both directed towards tubular structures comprising reinforcing members. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have embedded the reinforcing member inside the inner lubricous polymeric liner (202) of Nita as taught by Kanao motivated by the expectation of high bending strength to assure strength against flattening. As such, the catheter of Nita in view of Kanao comprises an inner layer having embedded reinforcement ribbons, which reads on the limitations of the reinforcing member is at least partially embedded in the first resin layer recited in claim 8.

Regarding the limitation reciting “the parts of the first resin layer are formed at regular intervals so as to form a repeating pattern axially on a surface of the first resin layer” it is noted that while Nita does not disclose all of the islands (560) at regular intervals, Nita suggests that a pattern can be formed as shown by 3 of the islands being 

Alternatively, if Nita is not considered to teach the islands (i.e., parts of the first resin layer) at regular intervals so as to form a repeating pattern, Lazarus also provides such teachings. 
Lazarus discloses a catheter having protrusions on the external surface (col. 1, line 35 to col. 2, line 5). The protrusions are formed at desired sites, which are at regular intervals so as to form a variety of repeating pattern as shown in Figures 3-5 (col. 3, lines 54-68, Fig. 3-5).
Nita in view of Kanao, and Lazarus are directed towards catheters having protrusions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the islands (560) of Nita at regular intervals in a pattern as taught by Lazarus motivated by the expectation of forming protrusions at the desired site for the catheter design and yielding a catheter that is easily inserted and removed without injuring tissue. 
As such, the islands (560) formed a regular intervals forming a pattern reads on the limitation of the parts of the first resin layer are formed at regular intervals so as to form a repeating pattern axially on a surface of the first resin layer recited in claim 8. As established in MPEP 2144.04 IV (A/B), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  significant.

Response to Arguments

Applicant’s arguments filed 07 September 2021 have been fully considered but they are not persuasive. 
Applicant argues that parts of the outer layer of Nita do not correspond in shape to islands formed in the inner layer.
It is the examiner’s position that the parts of the second resin layer correspond in shape to the parts of the first resin layer because the outer layer conforms to the shape of the islands (Fig. 13B) and also the parts of the inner layer and outer layer both correspond to a tubular shape.   
Applicant asserts that Nita does not teach parts of the first resin layer at regular intervals so as to form a repeating pattern axially because Figure 13A of Nita forms islands 560 that are not at regular intervals in a “repeating pattern”. 
However, Nita teaches that it is well known and well within the abilities of those skilled in the art to form various islands (560) between open regions (562), wherein the islands (560) protrude between the ribbons (554) at regular intervals as shown in Figure 13A (col. 16, line 54 to col. 17, line 8, Fig. 13 A and B). It is noted that at least 3 of the islands depicted in Nita’s Figure 13A are considered to be in a repeating pattern and reasonably read on the claims.

	Applicant argues that Lazarus does not teach first and second layers having corresponding shapes.
	However, note that while Lazarus does not disclose all the features of the present claimed invention, Lazarus is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely protrusions formed at regular intervals so as to form a variety of repeating pattern as shown in Figures 3-5 (col. 3, lines 54-68, Fig. 3-5), and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES C YAGER/Primary Examiner, Art Unit 1782